DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1, 2, 9, 17, 38, 53, 55-58, 61-65 and 89, in the reply filed on March 23, 2021 is acknowledged. Claims 68, 71, 82 and 86 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. 

Claim Objections
Claim 58 refers to compounds listed in Table 1 in the specification. Incorporation by reference to a specific figure or table “is permitted only in exceptional circumstances where there is no practical way to define the invention in words and where it is more concise to incorporate by reference than duplicating a drawing or table into the claim. Incorporation by reference is a necessity doctrine, not for applicant’s convenience.” Ex parte Fressola, 27 USPQ2d 1608, 1609 (Bd. Pat. App. & Inter. 1993)(citations omitted).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 58 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. The claim is drawn to compounds listed in Table 1. However, this table lists compounds FSM-21535 and FSM-21598 that appear to be carved out of claim 1 by proviso.    
Applicant may cancel the claim, amend the claim to place the claim in proper dependent form, rewrite the claim in independent form, or present a sufficient showing that the dependent claim complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
s 1, 9, 17, 38, 53, 55-57, 61-64 and 89 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Amsden et al (J. Antimicrob. Chemother., 2005).
The claims are drawn to a method of treating an infectious disease or an inflammatory condition comprising the administration of a macrolide compound. The genus of macrolides is broad enough to embrace well-known antibiotics, such as erythromycin. In the specification, Applicant admits that Amsden teaches that macrolides are known to be useful for the treatment of both infectious disease and inflammatory conditions. Amsden discloses that erythromycin may be used in the treatment of inflammatory conditions. The reference further addresses treatment of P. aeruginosa (gram negative) and S. pneumonia (gram positive). See pp 10-11 and Tables 1 and 2.  

Claims 1, 2, 9, 17, 38, 53, 55-58, 61-64 and 89 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Fernandes et al (US 2011/0201566).
Fernandes ‘566 discloses the administration of a triazole-containing macrolide for the treatment of gram positive and gram negative bacterial infections. See abstract; pp 11-16; and paragraph [0176]. 

Claims 1, 2, 9, 17, 38, 53, 55-57, 61, 65 and 89 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Fernandes (US 2012/0172323).
Fernandes ‘323 discloses the administration of a triazole-containing macrolide for the treatment of the parasite, Plasmodium and the Mycobacterium avium complex. See abstract and paragraphs [0020]-[0030].

s 1, 2, 9, 17, 38, 53, 55-58, 61, 62, 64 and 89 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Fernandes (US 2011/0237534).
Fernandes ‘534 discloses the administration of a triazole-containing macrolide for the treatment of the inflammation condition, gastritis, as well as associated bacterial agents. See paragraphs [0004]-[0007]; [0016]; and pp 9-13.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 2, 9, 17, 38, 53, 55-58, 61 and 89 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 15 and 16 of U.S. Patent No. 10,633,407. Although the claims at issue are not identical, they are not patentably distinct from each other. With respect to claims 62-65, the claims are rejected further in view of Fernandes ‘566 or Fernandes ‘323. 
The reference claims are drawn to the treatment of a bacterial infection or inflammatory condition comprising the administration of ketolide species falling within the scope of the instant claims, thereby anticipating claims 1, 2, 9, 17, 38, 53, 55-58, 61 and 89. 
As discussed above, Fernandes ‘566 or Fernandes ‘323 teach that antibacterial ketolide compounds having very similar structures have utility for the treatment of both gram positive and negative bacteria as well as parasites. One of ordinary skill would reasonably expect that the reference compounds would have similar activity.    
s 1, 2, 9, 17, 38, 53, 55, 61 and 89 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 7 of copending Application No. 16/843,017. With respect to claims 62-65, the claims are rejected further in view of Fernandes ‘566 or Fernandes ‘323.
Reference claim 7 is drawn to the treatment of a bacterial infection or inflammatory condition comprising the administration of ketolide from one of four genuses. It would within the scope of the artisan to select a compound from any of these, such as II-a. This genus falls within the scope of the instant claims, thereby anticipating claims 1, 2, 9, 17, 38, 53, 55-58, 61 and 89. With respect for claims 56 and 57, it would be within the scope of the artisan to select any common heterocyclic ring for (reference) R23 and arrive at the compounds for carrying out the instant method.   
As discussed above, Fernandes ‘566 or Fernandes ‘323 teach that antibacterial ketolide compounds having very similar structures have utility for the treatment of both gram positive and negative bacteria as well as parasites. One of ordinary skill would reasonably expect that the reference compounds would have similar activity.
This is a provisional nonstatutory double patenting rejection.

Allowable Subject Matter
Claim 53 is rejected over the art because it defines the variable R14, but many compounds, such as erythromycin, fall within the scope of compounds to be used, but does not have an R14 group. Claim 89 is similarly rejected because this claim narrowly defines LC1 and LC2, but this definition is relevant only when comprises the variable, R14 and when the definition of this variable is limited to LC1 and LC2.
14 being limited to LC1 and LC2 appears to be free of the art of record.    

Examiner’s hours and contact numbers
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Leigh Maier whose telephone number is 571-272-0656. The examiner can normally be reached on Monday-Friday from 9:30 am to 7:00 pm (ET). 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant may to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197. If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LEIGH C MAIER/Primary Examiner, Art Unit 1623